In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 10-636V
                                      Filed: August 25, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
LINDA WATKINS,                                *
                                              *           Special Master Gowen
               Petitioner,                    *
                                              *           Joint Stipulation on Damages;
v.                                            *           Influenza (Flu) Vaccine; Tetanus
                                              *           Diptheria (Td) Vaccine;
SECRETARY OF HEALTH                           *           Anaphylaxis; Anaphylactic Shock;
AND HUMAN SERVICES,                           *           Injury to Respiratory Tract and
                                              *           Esophagus; Brachial Neuritis.
               Respondent.                    *
* * * * * * * * * * * * * * * *
Christopher T. Castro, Galloway, Jefcoat LLP, Lafayette, LA, for petitioner.
Lisa Watts, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On September 22, 2010, Linda Watkins (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleges that she suffered from anaphylaxis or anaphylactic shock, injuries to her
respiratory tract and esophagus, and brachial neuritis as a result of receiving a pneumococcal
vaccine (“Pneumovax”), 3 a tetanus diphtheria (“Td”) vaccine, and an influenza (“flu”) vaccine
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
3
  Petitioner may not receive compensation under the Act for injuries caused by the Pneumovax
vaccine, because, unlike a pneumococcal conjugate vaccine, it is not covered under the Vaccine
Injury Table. 42 C.F.R. 100.3(a)(XII).

                                                  1
on October 1, 2007. See Petition at 1.

       On August 25, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation.

       Respondent denies that the flu vaccine or the Td vaccine caused petitioner’s alleged
anaphylaxis, anaphylactic shock, injuries to her respiratory tract and esophagus, brachial neuritis,
or any other injury, and further denies that petitioner’s current disabilities are sequelae of a
vaccine-related injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $50,000.00, in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:10-vv-00636-UNJ Document 39 Filed 08/25/14 Page 1 of 5
Case 1:10-vv-00636-UNJ Document 39 Filed 08/25/14 Page 2 of 5
Case 1:10-vv-00636-UNJ Document 39 Filed 08/25/14 Page 3 of 5
Case 1:10-vv-00636-UNJ Document 39 Filed 08/25/14 Page 4 of 5
Case 1:10-vv-00636-UNJ Document 39 Filed 08/25/14 Page 5 of 5